DETAILED ACTION
Claims 40, 42-45, 49-52, 55-59, and 61-83 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/662558 filed on 4/25/2018.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Thiel et al Reference (US 2018/0299262 A1) and the Gharib et al Reference (US 2011/0074932 A1).

Thiel relates to a device for optical 3D measurement of an object using an optical depth-scanning measurement method, comprising at least two light sources, at least two optical means for producing textured patterns and at least one recording means. The imaging optics is controlled and adjusted in such a way that a sharp focal plane is incrementally varied along an optical axis of the device. FIG. 1 shows a sketch of a device 1 for optical 3D measurement of an object 2. After the complete measurement of the object 2, the determined coordinates of the measuring points on an object surface 28 are used to calculate the 3D data set 26. The optical means 5 and 6 can be realized as optical gratings or as LCDs, which are controlled accordingly in order to produce the projected patterns (See Thiel Abstract, [0047]).


The following is an examiner's statement of reasons for allowance: neither Thiel, Gharib, nor other relevant art or combination of relevant art, teaches a system comprising: at least one imager, at least one pattern projector; and a processing unit to determine 3D information from image information obtained by said imager of a pattern projected on scene by said pattern projector, wherein said pattern projector comprises a non-circular aperture stop having a longer axis and a shorter axis; which pattern projected on said scene is aligned to have lower spatial frequencies along a direction of the longer axis of said non-circular aperture stop.
Also, neither Thiel, Gharib, nor other relevant art or combination of relevant art, teaches a system comprising: at least one imager, at least one pattern projector; and a processing unit to determine 3D information from image information obtained by said imager of a pattern projected on scene by said pattern projector, wherein said pattern projector comprises a non-circular aperture stop; wherein dimensions of said non-circular aperture stop are configured for providing a different effective F number along different respective main axes of said non-circular aperture stop to differentially control Depth-Of-Field (DOF) and power loss along corresponding axes of said projected pattern.


The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 40, 61, and 74 are allowable by the addition of the limitations. Claims 42-45, 49-52, 55-59, and 62-73, and 75-83 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483